Name: Commission Regulation (EC) No 2931/95 of 19 December 1995 amending Regulations (EEC) No 804/68, (EEC) No 2730/75, (EEC) No 776/78, (EEC) No 570/88, (EEC) No 584/92, (EEC) No 2219/92, (EC) No 2883/94, (EC) No 1466/95, (EC) No 1598/95, (EC) No 1600/95 and (EC) No 1713/95 as a result of the amendment of the combined nomenclature for certain milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31995R2931Commission Regulation (EC) No 2931/95 of 19 December 1995 amending Regulations (EEC) No 804/68, (EEC) No 2730/75, (EEC) No 776/78, (EEC) No 570/88, (EEC) No 584/92, (EEC) No 2219/92, (EC) No 2883/94, (EC) No 1466/95, (EC) No 1598/95, (EC) No 1600/95 and (EC) No 1713/95 as a result of the amendment of the combined nomenclature for certain milk products Official Journal L 307 , 20/12/1995 P. 0010 - 0017COMMISSION REGULATION (EC) No 2931/95 of 19 December 1995 amending Regulations (EEC) No 804/68, (EEC) No 2730/75, (EEC) No 776/78, (EEC) No 570/88, (EEC) No 584/92, (EEC) No 2219/92, (EC) No 2883/94, (EC) No 1466/95, (EC) No 1598/95, (EC) No 1600/95 and (EC) No 1713/95 as a result of the amendment of the combined nomenclature for certain milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), as amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 (1) thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regulation (EC) No 1538/95 (4), and in particular Articles 13 (3), 15 (4), 16 (1) and (4) and 17 (4) thereof, Having regard to Council Regulation (EEC) No 518/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part (5), as amended by Regulation (EEC) No 2233/93 (6), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 519/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, of the other part (7), as amended by Regulation (EEC) No 2234/93 (8), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (9), as amended by Regulation (EEC) No 2235/93 (10), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (11), as last amended by Commission Regulation (EC) No 2537/95 (12), and in particular Articles 10 and 24 (6) thereof, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands relating to certain agricultural products (13), as last amended by Regulation (EC) No 2537/95, and in particular Article 3 (4) thereof, Having regard to Council Regulation (EC) No 1275/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part (14), Having regard to Council Regulation (EC) No 1276/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Latvia, of the other part (15), Having regard to Council Regulation (EC) No 1277/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Lithuania, of the other part (16), Whereas Commission Regulation (EC) No 2448/95 of 10 October 1995, amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (17), lays down amendments to certain products to take effect on 1 January 1996; whereas certain other CN codes relating to milk products had previously been adjusted; Whereas, as a result, the following regulations affected by amendment of the subheadings of the abovementioned CN codes should be amended: - Regulation (EEC) No 804/68, - Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose (1), as amended by Regulation (EEC) No 222/88 (2), - Commission Regulation (EEC) No 776/78 of 18 April 1978 on the application of the lowest rate of refund on exports of dairy products and repealing and amending certain Regulations (3), as last amended by Regulation (EC) No 1586/95 (4), - Commission Regulation (EEC) No 570/88 of 16 February 1988 on the sale of butter at reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs (5), as last amended by Regulation (EC) No 1802/95 (6), - Commission Regulation (EEC) No 584/92 of 6 March 1992 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic (7), as last amended by Regulation (EC) No 2416/95 (8), - Commission Regulation (EEC) No 2219/92 of 30 July 1992 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance (9), as last amended by Regulation (EC) No 2835/95 (10), - Commission Regulation (EC) No 2883/94 of 28 November 1994 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Regulation (EEC) No 1601/92 (11), as last amended by Regulation (EC) No 1820/95 (12), - Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products (13), as last amended by Regulation (EC) No 2452/95 (14), - Commission Regulation (EC) No 1598/95 of 30 June 1995 laying detailed rules for the application of the arrangements for additional import duties in the milk and milk products sector (15), - Commission Regulation (EC) No 1600/95 of 30 June 1995 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products (16), as last amended by Regulation (EC) No 2537/95 (17), - Commission Regulation (EC) No 1713/95 of 13 July 1995 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Association Agreements between the Community and the Baltic States (18), Whereas, for reasons of clarity, provision should be made for all the amendments to take effect on 1 January 1996; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 804/68 is hereby amended as follows: 1. In Article 1, the information given under (c), (e) and (g) is replaced by the following: >TABLE> 2. In Article 17 (12), the CN code 2106 90 99 is replaced by the code 2106 90 98. 3. In Article 26 (5), the CN code 0405 00 is replaced by the code 0405. 4. In the Annex: - the following information is inserted after the information relating to CN code 0403: >TABLE> - the information relating to CN code 1702 10 is replaced by the following: >TABLE> - the information relating to CN code ex 1901 90 90 is replaced by the following: >TABLE> - the information relating to CN code ex 1904 is replaced by the following: >TABLE> - the information relating to CN code 1905 90 50 is replaced by the following: >TABLE> - the information relating to CN codes ex 2008 92 and ex 2008 99 is deleted, - the information relating to CN codes ex 2101 10 and ex 2101 20 is replaced by the following: >TABLE> - the information relating to CN code ex 2106 is replaced by the following: >TABLE> - the information relating to CN code 2208 is replaced by the following: >TABLE> - the following information relating to CN code 3302 is inserted before CN code 3501: >TABLE> - the information relating to CN code ex 3502 is replaced by the following: >TABLE> Article 2 In Articles 2 and 3 of Regulation (EEC) No 2730/75: - CN code 1702 10 10 is replaced by code 1702 11 00, - CN code 1702 10 90 is replaced by code 1702 19 00. Article 3 In Annex II to Regulation (EEC) No 776/78, the information relating to CN code 0405 is replaced by the following: >TABLE> Article 4 Regulation (EEC) No 570/88 is hereby amended as follows: - In Article 4 (2) (b), CN code 2106 90 99 is replaced by code 2106 90 98. - In Article 4 (4): - first indent: CN code 1902 20 90 is replaced by code 1902 20 99, - second indent: CN code 2104 10 00 is replaced by code 2104 10. Article 5 In Annex I.A Poland, I.B.1 Czech Republic and I.B.2 Slovak Republic to Regulation (EEC) No 584/92, CN codes 0405 00 11 and 0405 00 19 are replaced by codes 0405 10 11 and 0405 10 19 respectively. Article 6 In Annex I to Regulation (EEC) No 2219/92 and in Annex IV to Regulation (EC) No 2883/94, the information relating to CN code 0405 is replaced by the following: >TABLE> Article 7 In Article 8 (3) of Regulation (EC) No 1466/95, CN codes 0405 00 90 and 0405 00 19 are replaced by codes 0405 10 90, 0405 90 10, 0405 90 90 and 0405 10 19. Article 8 In the Annex to Regulation (EC) No 1598/95, the information relating to CN codes 0403 10, 0404 90 and 0405 is replaced by the information relating to CN codes 0403 10, 0404 90 and 0405 given in Annex I to this Regulation. Article 9 Regulation (EC) No 1600/95 is hereby amended as follows: - in order number 28 of Annex I, CN codes ex 0405 00 11 and ex 0405 00 19 are replaced by codes ex 0405 10 11 and ex 0405 10 19 respectively, - in order number 1 of Annex IV, CN codes ex 0404 90 53 and ex 0404 90 93 are replaced by code 0404 90 83, - in Annex VI.A, CN codes ex 0404 90 53 and ex 0404 90 93 are replaced by code 0404 90 83, - in Annex VII: - in the section relating to New Zealand, CN codes 0405 00 11 and 0405 00 19 are replaced by codes 0405 10 11 and 0405 10 19 respectively; - in the section relating to Switzerland, CN codes ex 0404 90 53 and ex 0404 90 83 are replaced by code 0404 90 83. - in the Summary Table: - the information relating to CN headings 0403 10 to 0403 10 36 is replaced by the information relating to CN headings 0403 10 to 0403 10 39 given in Annex II to this Regulation; - the information relating to CN headings 0404 90 to 0405 00 90 is replaced by the information relating to CN headings 0404 90 to 0405 90 90 given in Annex II to this Regulation, - the information relating to CN headings 1702 10 is replaced by the information relating to CN headings 1702 11 00 to 1702 19 00 given in Annex II to this Regulation. Article 10 In Annex I.A, B and C to Regulation (EC) No 1713/95, CN codes 0405 00 11 and 0405 00 19 are replaced by codes 0405 10 11 and 0405 10 19 respectively. Article 11 This Regulation shall enter into force on 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 34, 9. 12. 1979, p. 2. (2) OJ No L 312, 27. 10. 1989, p. 5. (3) OJ No L 148, 28. 6. 1968, p. 13. (4) OJ No L 148, 30. 6. 1995, p. 17. (5) OJ No L 56, 29. 2. 1992, p. 3. (6) OJ No L 200, 10. 8. 1993, p. 3. (7) OJ No L 56, 29. 2. 1992, p. 6. (8) OJ No L 200, 10. 8. 1993, p. 4. (9) OJ No L 56, 29. 2. 1992, p. 9. (10) OJ No L 200, 10. 8. 1993, p. 5. (11) OJ No L 173, 27. 6. 1992, p. 1. (12) OJ No L 260, 31. 10. 1995, p. 10. (13) OJ No L 173, 27. 6. 1992, p. 13. (14) OJ No L 124, 7. 6. 1995, p. 1. (15) OJ No L 124, 7. 6. 1995, p. 2. (16) OJ No L 124, 7. 6. 1995, p. 3. (17) OJ No L 259, 30. 10. 1995, p. 1. (1) OJ No L 281, 1. 11. 1975, p. 20. (2) OJ No L 28, 1. 2. 1988, p. 1. (3) OJ No L 105, 19. 4. 1978, p. 5. (4) OJ No L 150, 1. 7. 1995, p. 84. (5) OJ No L 55, 1. 3. 1988, p. 31. (6) OJ No L 174, 26. 7. 1995, p. 27. (7) OJ No L 62, 7. 3. 1992, p. 34. (8) OJ No L 248, 14. 10. 1995, p. 28. (9) OJ No L 218, 1. 8. 1992, p. 75. (10) OJ No L 294, 8. 12. 1995, p. 20. (11) OJ No L 304, 29. 11. 1994, p. 18. (12) OJ No L 175, 27. 7. 1995, p. 28. (13) OJ No L 144, 28. 6. 1995, p. 22. (14) OJ No L 252, 20. 10. 1995, p. 12. (15) OJ No L 151, 1. 7. 1995, p. 1. (16) OJ No L 151, 1. 7. 1995, p. 12. (17) OJ No L 260, 31. 10. 1995, p. 10. (18) OJ No L 163, 14. 7. 1995, p. 5. ANNEX I 'Additional import duties in the milk and milk products sector >TABLE> ANNEX II SUMMARY TABLES (indicative only) >TABLE>